                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD B. BROOKS,                                     Case No. 16-cv-06418-HSG
                                   8                     Petitioner,                           ORDER OF TRANSFER; DENYING
                                                                                               MOTION TO DIMISS AS MOOT
                                   9              v.
                                                                                               Re: Dkt. No. 15
                                  10     R. FOX,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner incarcerated at California Medical Facility in Vacaville,

                                  14   California, filed this pro se writ of habeas corpus pursuant to 28 U.S.C. § 2254. Now pending

                                  15   before the Court is Respondent’s motion to transfer or, in the alternative, dismiss the petition.

                                  16   Dkt. No. 15. Petitioner has filed an opposition. Dkt. No. 18. Respondent has not filed a reply,

                                  17   and the time to do so has long since passed. Having reviewed the petition and the pleadings, the

                                  18   Court will TRANSFER this action.

                                  19           Petitioner was convicted in San Francisco County, which lies in this district. However, the

                                  20   petition challenges the execution of his sentence. Specifically, Petitioner alleges that the Board of

                                  21   Prison Terms erred in denying him parole, and that his ongoing confinement is disproportionate to

                                  22   his culpability and violates the Eighth Amendment. Dkt. No. 9 at 5; Dkt. No. 13 at 2. A petition

                                  23   for a writ of habeas corpus made by a person in custody under the judgment and sentence of a

                                  24   state court of a state which contains two or more federal judicial districts may be filed in either the

                                  25   district of conviction or the district of confinement. See 28 U.S.C. § 2241(d). Petitioner is correct

                                  26   that each of such districts has concurrent jurisdiction to entertain the petition. Id. However, the

                                  27   district court for the district where the petition is filed may transfer the petition to the other district

                                  28   in the furtherance of justice, and the district of conviction is not required to hear the petition. See
                                   1   id. Federal courts in California traditionally have chosen to hear petitions challenging a

                                   2   conviction or sentence in the district of conviction or sentencing. See Habeas L.R. 2254-3(b)(1);

                                   3   Laue v. Nelson, 279 F. Supp. 265 (N.D. Cal. 1968). But if the petition challenges the manner in

                                   4   which a sentence is being executed, e.g., if it involves parole or time credits claims, as is the case

                                   5   here, the district of confinement is the preferable forum. See Habeas L.R. 2254-3(b)(2); Dunne v.

                                   6   Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                   7          Petitioner’s habeas claims challenge the execution of his sentence, in that they challenge

                                   8   the denial of parole, and Petitioner is housed in California Medical Facility in Solano County,

                                   9   which lies within the venue of the Eastern District of California. See 28 U.S.C. § 84(c)(1). The

                                  10   Eastern District is the preferable venue for this action. Pursuant to 28 U.S.C. § 1404(a) and

                                  11   Habeas Local Rule 2254-3(b), and in the interest of justice, this action is TRANSFERRED to the

                                  12   United States District Court for the Eastern District of California. The motion to dismiss is
Northern District of California
 United States District Court




                                  13   therefore DENIED without prejudice to re-filing after this action has been transferred to the

                                  14   appropriate venue. The Clerk shall close the file.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 5/16/2019

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
